Citation Nr: 0123399	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Franco F. DeGuzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel
INTRODUCTION

The veteran had active service from February 1946 to January 
1949, as well as prior guerrilla service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which reopened and then denied 
the veteran's claim of service connection for bronchial 
asthma on a de novo basis.

While the RO reopened the veteran's claim for service 
connection for asthma, the issue is more appropriately framed 
as set forth in the ISSUE portion of this decision.  This is 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issue, the initial question before 
the Board is whether new and material evidence has been 
presented to reopen the veteran's claim. 


FINDINGS OF FACT

1.  An unappealed March 1979 rating decision declined to 
reopen a previously denied claim for service connection for 
bronchial asthma.

2.  Some of the evidence received since the March 1979 rating 
decision is not cumulative of previously considered evidence, 
is relevant to the issue at hand, and is so significant that 
it must be considered to fairly decide the merits of the 
claim of service connection for bronchial asthma.




CONCLUSION OF LAW

1.  The March 1979 rating decision that declined to reopen a 
claim for service connection for bronchial asthma is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1103 (2000).

2.  The evidence received since the March 1979 rating 
decision is new and material, and the veteran's claim for 
service connection for bronchial asthma is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, the instant decision reopens 
the veteran's claim, which triggers a duty to assist, and 
such will be addressed in the remand appended to this 
decision. 

The veteran is asserting that service connection is warranted 
for bronchial asthma.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  A claim may be 
granted based upon the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The RO received an initial claim for service connection for 
bronchial asthma in October 1975.  A March 1976 decision 
letter denied the claim, and informed the veteran of his 
appellate rights.  The veteran did not appeal that decision, 
which then became final one year thereafter.  

The veteran has since attempted to reopen his claim for 
service connection numerous times, most recently in March 
1979.  Following the receipt of the veteran's service medical 
records, including an examination report, the RO declined to 
reopen the claim in a March 1979 rating decision.  The 
veteran was informed of that decision and appellate rights 
that same month, but did not appeal.  That rating decision is 
now final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

Evidence available at the time of the March 1979 rating 
decision included lay statements dated in 1976 from the 
veteran's service colleagues to the effect that the veteran 
had difficulty breathing during his active service.  A 
statement received in May 1976 from a private physician 
related that the veteran received treatment for bronchial 
asthma from March to July 1949.  Another statement from 
another private physician related treatment for this disorder 
from September 1949 to February 1950.  In addition, a 
statement received in November 1975 from Claudia C., another 
private physician, indicated that the veteran had received 
treatment for chronic asthma with acute exacerbation since 
July 1975.  Finally, a service department examination report 
dated in February 1946 noted normal lungs, and a chest X-ray 
was likewise normal.  While that report indicated that it was 
a separation examination report form, it is dated prior to 
the veteran's entrance into active service.

Evidence received since the last final decision includes 
various statements from the Republic of the Philippines 
Veterans Affairs office noting that the veteran has bronchial 
asthma, and that this disorder was incurred in the line of 
duty in the active service of the Armed Forces of the 
Philippines.  A March 1998 medical certificate from the Air 
Force General Hospital in Villamor Airbase of Pasay City 
confirmed a diagnosis of bronchial asthma.

Other evidence received includes an affidavit dated in April 
2000 from two of the veteran's friends.  They stated that the 
veteran first developed bronchial asthma during active 
service.  A March 2000 statement from a private physician, 
Olga S. G., M.D., merely noted that the veteran has bronchial 
asthma.  

In February 2001, the veteran was afforded a hearing before 
an RO Decision Review Officer.  The veteran stated that in 
1944, during his guerrilla service, he had an attack of 
bronchial asthma.  He also stated that treatment records from 
1949 and 1950 have been destroyed and are unavailable.  The 
veteran's attorney also presented arguments.

In light of the above, the Board finds that new and material 
evidence has been submitted to reopen the previously denied 
claim.  It was never an issue in dispute at the time of the 
March 1979 rating decision that the veteran then had 
bronchial asthma.  The fundamental question then as now is 
when did the bronchial asthma begin.  While some of the 
evidence obtained by the RO is essentially cumulative or 
redundant, other evidence, while not medical, obtained during 
the course of this claim does reflect that the veteran's 
bronchial asthma may have been present during service.  The 
veteran's statements at the personal hearing are a 
reiteration of his previous claim and, as such, are not new 
evidence.  Moreover, his lay assertions as to a medical 
diagnosis is not competent nor material evidence to reopen 
the previously denied claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  The additional lay statements, however, while 
somewhat similar of what was submitted earlier, are from 
different declarants, who claim that the veteran was treated 
for asthma while on active duty.  While as laymen, they have 
no competence to give a medical opinion on diagnosis or 
etiology of a condition (Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)), it is additional evidence that supports the 
veteran's application to reopen his claim.  This is 
particularly true when it is considered with a previously 
considered medical statement, noted above, that indicates 
that the veteran was treated for asthma within a few months 
of service.

This evidence submitted since the RO previously denied the 
claim is both new and  significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, the veteran's claim for 
service connection for bronchial asthma is reopened.   


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for bronchial asthma; 
to this extent only, the appeal is granted subject to the 
following remand provisions. 


                                                       REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100. It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his reopened claim.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that a medical opinion must be 
obtained from an appropriate specialist to address the issue 
of whether it is at least as likely as not that the veteran's 
bronchial asthma began during or is causally linked to any 
incident of active service.  

It is also the Board's judgment that the RO must review the 
claims file and address in the first instance whether any 
additional notification or development action is required 
under the VCAA regarding the issues on appeal, to include the 
new notification requirements and development procedures 
contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 66 Fed. Reg. 45,620 (Aug. 
29, 2001), to be codified at 38 C.F.R. § 3.159. 


In view of the foregoing, this case is REMANDED for the 
following actions:  

1.  The RO should request that the 
veteran identify the name and address of 
any health care provider who has treated 
him for lung disease, to include asthma, 
since his separation from the service.  
After obtaining the necessary releases, 
the RO should obtain any records that are 
not already in the claims folder.  

2.  The RO must review the claims file to 
determine whether any additional 
notification or development action is 
required under the VCAA regarding the 
issue on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), to be 
codified at 38 C.F.R. § 3.159.  

3.  The RO should then arrange for a VA 
pulmonary examination to determine the 
nature and etiology of any lung 
disability that may be present, to 
include bronchial asthma.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
opine whether it is it at least as likely 
as not that any current lung disability, 
to include bronchial asthma, began during 
or is causally linked to any incident of 
service.  

Thereafter, the RO should readjudicate the claim for 
entitlement to service connection for bronchial asthma.  If 
the benefit sought on appeal remains denied, the appellant 
and his representative should be provided a supplemental 
statement of the case and an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, he is hereby 
notified that failure without good cause shown to report for 
a scheduled VA examination may adversely affect the outcome 
of his claim.  See 38 C.F.R. § 3.655 (2000).
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

